Citation Nr: 9923035	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Clayte Binion III, Attorney at 
Law


WITNESS AT HEARING ON APPEAL


The veteran

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

The veteran has been awarded service connection for bilateral 
pes planus, which has been rated as 10 percent disabling 
since 1951.  A claim for an increased rating was denied by 
the Board in June 1991.  The veteran's current claim for an 
increased rating was received in April 1993.  That claim was 
denied in June 1993.  The veteran appealed that decision, and 
has perfected his appeal.  He has submitted written argument 
and testimony contending that the symptoms and manifestations 
of his pes planus represent a disability picture more severe 
than that represented by the current 10 percent rating, and 
asserts that the disability rating should be increased.  

This matter was previously before the Board in January 1997.  
At that time, the Board issued a decision denying the claim.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court) [formerly known as the 
United States Court of Veterans Appeals], where the Board's 
January 1997 decision was vacated and remanded in December 
1997 for additional development pursuant to a joint motion 
for remand.  

In essence, the December 1997 joint motion for remand, as 
approved by the Court, required the Board "to obtain a 
thorough medical examination that fully addresses appellant's 
bilateral pes planus condition in the context of the 
applicable rating criteria."  [joint motion, page 3].  The 
Board remanded this case in June 1998 for such examination 
[Board remand, pages 4-6].  The requested examination was 
conducted in January 1999 and a Supplemental Statement of the 
Case was issued in March 1999, as will be described in detail 
below.

In the motion for remand, the parties agreed that other 
claims, namely claims of entitlement to service connection 
for right ankle, right knee, left ankle and back 
disabilities, should be addressed by the Board.  Pursuant to 
the Court's remand, in June 1998 the Board noted that those 
other claims had been raised, denied by the RO, that an 
appeal was commenced when the veteran filed a Notice of 
Disagreement, that a Statement of the Case was issued, but 
that no substantive appeal had been filed and so those claims 
were not in appellate status.  Accordingly, the Board did not 
further address those issues.  

During the course of additional development following the 
Board's June 1998 remand, the veteran indicated that he did 
not wish to pursue any VA claim.  See Department of Veterans 
Affairs (VA) Form 21-4138, Statement in Support of Claim, 
dated in October 1998.  In November 1998 the RO contacted the 
veteran, who indicated that he wished to continue his appeal, 
but only to the extent it addressed the claim for an 
increased rating for his pes planus.  See VA Form 119, Report 
of Contact, dated in November 1998.  Based on the foregoing, 
the Board has concluded that the veteran does not presently 
desire to pursue any issue other than the claim regarding an 
increased rating for pes planus.  Accordingly, that is the 
only issue on appeal to the Board at this time.  

Similarly, in October 1998, the veteran indicated that he did 
not wish to be represented by his attorney.  However, in 
November 1998 and again in December 1998, the veteran 
contacted the RO and stated that he wished to be represented 
by his attorney only as to the issue of entitlement to an 
increased disability rating for pes planus.

As a final preliminary matter, the Board notes that at a 
hearing conducted in March 1997 the veteran testified that he 
had been assigned two claim numbers, and suggested that 
perhaps pertinent evidence was filed in a different file.  
The claims folder for the claim number identified above 
contains a letter dated in January 1996 from the Director of 
the VA Regional Office in Waco, Texas (the RO), in which it 
was explained to an inquiring Congressman that all of the 
veteran's records had been consolidated under the claim 
number identified above.  The Board is satisfied that there 
is currently no other claims folder containing information 
relative to this veteran that should be associated with the 
claims folder currently under review by the Board, and VA's 
statutory duty to assist the veteran in the development of 
his claim has been met.  See 38 U.S.C.A. § 5107(a) (West 
1991).  


FINDINGS OF FACT

1.  The symptoms and manifestations of the veteran's service 
connected bilateral second degree pes planus are comparable 
with a disability most accurately characterized as moderate, 
with symptoms comparable with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
or pain on manipulation and use of the feet.  

2.  The symptoms and manifestations of the veteran's service 
connected bilateral second degree pes planus do not include 
symptoms of pronounced flatfoot, with manifestations 
comparable with marked pronation, extreme tenderness of 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances; or severe flatfoot, with 
symptoms comparable with objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.


CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board has carefully reviewed the entire record in this 
case.

Medical records that provide information regarding the 
current symptoms and manifestations of the veteran's service-
connected pes planus include the report of a March 1990 VA 
examination of the veteran's feet.  The examiner identified a 
"mild" flat foot deformity bilaterally, as well as 
degenerative joint disease of both feet. 

Of record is a report from J.E.W., Jr., M.D. to D.H., M.D. 
dated in March 1992.  Dr. W. noted that the veteran had 
complained of increasing bilateral foot pain over the 
previous five years, as well as parasthesias involving the 
plantar surfaces of both feet.  A history of arthritis was 
noted.  Based on electromyography studies, Dr. W. concluded 
the veteran suffered from peripheral neuropathy of 
undetermined origin, moderate in degree.  The veteran's 
service-connected pes planus was not mentioned.  

Also of record is a December 1993 report of M.E.W., M.D, to 
Dr. H.  The veteran, then age 80, complained of increasing 
bilateral foot pain since 1986.  A history of flat feet since 
birth was noted.  After conducting testing, Dr. W. gave an 
impression of chronic peripheral neuropathy.  Dr. W. did not 
ascribe any of the veteran's foot problems to pes planus.  A 
1997 March report from Dr. W to Dr. H. noted that the veteran 
continued to complain of increasing bilateral foot pain.  Dr. 
W. again diagnosed persistent chronic polyneuropathy 
(peripheral neuropathy) with axonal and demyelinating 
features.  Pes planus was not mentioned.

A March 1994 VA examination report revealed the veteran 
walked slowly with a cane, and wore orthopedic shoes.  
Bilateral flattening of the longitudinal arch was 
characterized by the examiner at 3+ or moderate.  No 
deformity of the great right toe was noted, but the veteran 
could not stand on his toes or on his heels.  The examiner 
attributed that to other problems.  No callosities were 
noted.  X-rays were obtained, and the relevant diagnosis was 
moderate bilateral pes planus.  

A March 1994 record from Dr. H reported the veteran's 
complaints of foot and ankle pain, worse on the right.  The 
diagnosis was severe arthritis, rule out gout.  In July 1994 
the veteran was again seen by Dr. H for a check-up on his 
feet.  The relevant diagnoses were osteoarthritis and gout.  
A May 1995 record from Dr. H reflected the diagnoses of 
osteoarthritis and gout. 

A number of VA outpatient treatment records have been 
associated with the veteran's claims folder.  A May 1997 VA 
medical record referred to continued complaints of pain in 
legs and feet.  Upon examination, there was decreased 
sensation to touch at the medial right leg and great toe.  
Upon examination in March 1998 the diagnostic impression was 
peripheral neuropathy and right lower extremity weakness.  In 
June and September 1998, the assessment was degenerative 
joint disease of the feet.  In November 1998 the relevant 
diagnostic impressions were degenerative joint disease and 
gouty arthritis.

In response to the remands of the Court and the Board in 
December 1997 and June 1998 respectively, a VA Compensation 
and Pension Examination was conducted in January 1999.  The 
examination report indicated that the veteran, age 85, came 
to the examination in a wheelchair, complaining bitterly of 
his foot pain.  The veteran was wearing orthopedic shoes. 
When he stood, the veteran had flattening of the longitudinal 
arch.  No callosities and no bunions were seen.  The veteran 
had some pronation of the feet, no particular tenderness in 
the plantar surfaces although he complained of pain in the 
dorsum of the feet, and there was some displacement of the 
Achilles tendon on manipulation.   There was no objective 
evidence of marked deformity, and there was no pain on 
manipulation.  The veteran had 10 degrees dorsiflexion and 
42 degrees of plantar flexion in both feet and a normal 
amount of eversion and inversion.  The examiner concluded 
that the veteran's foot condition probably caused more 
fatigability than he would normally have, but there was no 
noticeable lack of coordination.  X-rays showed bilateral pes 
planus and small plantar spurs.  The diagnosis was pes 
planus, "rather severe".

In February 1999 the claims folder was returned to the 
examiner for clarification of the examination report, in 
light of the specific information required by the joint 
motion for remand and the Board's remand.  The revised report 
indicated the veteran is in a wheelchair because of foot 
pain, which pain the examiner attributed to gouty arthritis 
of the feet.  The examiner added:  

I do not think that the patient's 
flatfoot condition has anything to do 
with the pain that he is having.  He is 
not on his feet a great deal.  There is 
no marked pronation.  There is no extreme 
tenderness of the plantar surfaces.  
There are no callosities as was 
previously reported.  He does have 
orthopedic inserts in his shoes.  He does 
not have marked deformity.  He does not 
have any inward bowing of tendon 
achille's or pain on manipulation of the 
foot except that which is caused by his 
gouty arthritis.  The pain that this 
patient has is only dorsal surface of his 
feet and not the [plantar] surface.  The 
patient does not have disability due 
solely to his service connected bilateral 
pes planus.  The service connected pes 
planus in the opinion of this examiner 
does not cause a weakened condition, 
excess fatigability, or incoordination in 
this elderly, over eighty year old 
gentleman.  The patient's disabilities 
primarily in the opinion of this examiner 
are caused by the pain from his gouty 
condition and not from his pes planus.  

In March 1999, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim of 
entitlement to an increased disability rating for bilateral 
pes planus.  The RO discussed the recent VA examination 
report.  The Supplemental Statement of the Case was sent to 
the veteran and his attorney under cover letter dated march 
19, 1999.  The veteran and his attorney were invited by the 
RO to submit comments.   No response was received.

Relevant Law and Regulations

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  38 C.F.R. Part 4.  The 
ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity resulting from such 
injuries in civil occupations.  38 U.S.C.A. § 1155.  

The rating schedule provides a 50 percent rating for acquired 
bilateral flatfoot that is pronounced, with symptoms 
comparable with marked pronation, extreme tenderness of 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances; a 30 percent rating for 
severe flatfoot, with symptoms comparable with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities; and a 10 
percent rating is warranted when the veteran exhibits a 
disability characterized as moderate, with symptoms 
comparable with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Words such as "moderate" are not specifically defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998). 

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well 
grounded claim for an increased rating of a service- 
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  The veteran has stated that 
the symptoms of his service-connected pes planus disability 
have increased. The Board believes that the veteran's claim 
is well-grounded.

As indicated in the Introduction, the Board believes that the 
statutory duty to assist the veteran in the development of 
his claim has been satisfied.  The Board finds that the 
directives in the December 1997 joint motion for remand, as 
adopted by the Court, and the instructions its June 1988 
remand have been complied with.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Indeed, the RO sought clarification of the 
initial January 1999 examination report from the examining 
physician in order to elicit the information required by the 
joint motion and the Board's remand.  

The Board has carefully considered the evidence of record 
regarding the current level of disability attributable to the 
veteran's pes planus.  The general tenor of the medical 
evidence of record is that the veteran indeed has pes planus.  
However, the increasing pain and other problems which the 
veteran ascribes to his service-connected pes planus have 
been attributed by a number of physicians, including the 
veteran's own physicians, to non service-connected causes, 
namely osteoarthritis, gout and/or peripheral neuropathy.  
Little if any of the veteran's reported foot problems have 
been linked by competent medical evidence to his pes planus.  

In particular, the Board places great weight on the 1999 VA 
examination report, in particular the examiner's comments 
quoted verbatim above.  In essence, the VA examiner 
discounted the veteran's pes planus as a significant source 
of his bilateral foot problems.  The Board believes that this 
report is entitled to great weight for a number of reasons:  
The opinion specifically address the matter on appeal; it was 
generated in response to the joint motion for remand; and it 
is consistent with the other recent medical evidence of 
record, including private medical reports, which indicate 
that the veteran's increasing foot problems are not due to 
his long-standing pes planus but to other, non service 
connected disabilities.

In essence, the only evidence which links the recent foot 
symptoms such as pain to the service-connected pes planus are 
statements made by the veteran himself.  However, it is well 
settled that lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Accordingly, although the Board has no reason to 
doubt the veteran's descriptions of his foot pain, the Board 
places no weight on the veteran's comments concerning his pes 
planus as the source of such pain.

Among the evidence of record, there is a characterization of 
the veteran's pes planus in the January 1999 VA examination 
report as "rather severe."  It should be noted that use of 
terminology such as "severe" by VA examiners, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).  There is other 
evidence of record to the effect that the pes planus is not 
severe, such as the March 1990 VA examination report, which 
characterized the disability as "mild".

Moreover, and more significantly, the January 1999 
examination report was later amended to separate the symptoms 
and manifestations of the veteran's pes planus from his 
nonservice-connected gouty arthritis, and the conclusion of 
the examiner was then revised to indicate the symptoms of 
which the veteran complained primarily were attributed to non 
service-connected disability.  Accordingly, the Board assigns 
little probative value to the January 1999 description of the 
veteran's pes planus as "rather severe", as such assessment 
was in effect subsequently rescinded by the same examiner.

With respect to the schedular criteria found in Diagnostic 
Code 5276, there is no medical evidence of marked deformity 
of the veteran's feet due to pes planus.  There is no medical 
evidence of accentuated pain on manipulation and use.  In the 
many treatment records for lower extremity problems, 
including the veteran's nonservice-connected knee problems, 
there is no indication of swelling on use or characteristic 
callosities.  Those items enumerated above are the criteria 
that must be met for the next higher rating, 30 percent, to 
be warranted.  In addition, elements of the rating criteria 
for a 50 percent rating are not exhibited in the medical 
record.  For example, there is no medical evidence of marked 
pronation, extreme tenderness of the plantar surfaces due to 
pes planus, marked inward displacement and severe spasm of 
the tendo achillis on manipulation.  

The veteran has complained of pain in his feet since 
approximately 1986, including at his most recent VA 
examination in January 1999.  His complaints of foot pain 
were attributed in the 1999 examination report to disability 
other than the his service-connected bilateral pes planus.  
This conclusion was consistent with the other medical 
evidence of record, including reports of the veteran's 
private physicians, which has focused on peripheral 
neuropathy and arthritis and did not emphasize pes planus as 
a source of the veteran's recent foot problems.  The 1999 VA 
examiner, moreover, did not suggest that the service-
connected pes planus disability caused or aggravated the non 
service-connected disabilities, and there is no other 
evidence to that effect in the record.  

The Board has considered the veteran's complaints of pain in 
light of the applicable regulations that address functional 
loss of the joints due to pain, 38 C.F.R. §§ 4.40, 4.45.  The 
medical evidence, most significantly the 199 VA examination 
report, attributes any such reported problem to other causes, 
specifically mentioning the veteran's advanced age.  Based on 
this evidence, the Board concludes that the veteran suffers 
no additional functional loss due to his pes planus beyond 
that represented by the 10 percent rating currently in 
effect.  

Extraschedular Rating

In the March 1999 Supplemental Statement of the Case, the RO 
considered whether an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) is warranted in this case, but concluded 
it was not.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) 1998).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence does not show that the veteran's service-
connected pes planus presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Although the veteran has claimed that he 
experiences excruciating pain due to his disability, the 
medical evidence discussed above attributes such complaints 
to other causes.  The evidence fails to show that the 
service-connected pes planus has produced marked interference 
with employment.  The Board observes that the veteran is 85 
years of age and evidently has not worked for a number of 
years.  The record also does not demonstrate that the veteran 
has required any recent hospitalization for his service-
connected pes planus disability.  Accordingly, an 
extraschedular evaluation is not warranted.

Due to the reasons and bases explained above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  A rating of more than 10 percent for the 
veteran's pes planus is not warranted.  Accordingly, the 
claim is denied.  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected bilateral pes planus is 
not warranted.  The appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See also the joint motion for remand, page 5, which makes it clear that the veteran was free to submit 
additional evidence and argument in support of his claim.  

